DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 10, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL AND DISPLAY DEVICE INCLUDING MULTI-POLYMER LAYER SUBSTRATE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2013/0148057 A1).
In regard to claim 1, Kang et al. teach a  display panel 20 comprising:  a substrate 102 comprising a plurality of polymer layers 133/135; an inorganic interlayer insulating film 131 and a semiconductor layer 131 (See paragraphs [0144] and [0148]) between the plurality of polymer layers 133/135; and a panel array 500 over the substrate 102 (Figure 2, pages 4-9, paragraphs [0083]-[0150]).
In regard to claims 2 and 19, it is within the level of ordinary skill for the semiconductor layer to be formed of an amorphous silicon or polysilicon.
In regard to claims 3 and 20, it is within the level of ordinary skill for the semiconductor layer to be doped with n-type or p-type conductive impurities.
In regard to claim 4, Kang et al. teach the semiconductor layer 131 contacting an upper surface or a lower surface of the inorganic interlayer insulating film 131 (See paragraphs [0144] and [0148]) (Figure 2, pages 4-9, paragraphs [0083]-[0150]).
In regard to claim 11, Kang et al. teach a display device 20/50 comprising:  a substrate 102 comprising a first polymer layer 135, a second polymer layer 133, and a semiconductor layer 131 and an inorganic interlayer insulating film 131 (See paragraphs [0144] and [0148]) provided between the first and second polymer layers 135/133; a panel array 500 over the second polymer layer 133; and a camera 310 under the substrate 320 (Figures 2 and 5, pages 4-10, paragraphs [0083]-[0173]).
In regard to claim 12, Kang et al. teach a back plate 120 adhered to a lower surface of the first polymer layer 135 (Figures 2 and 5, pages 4-10, paragraphs [0083]-[0173]).
In regard to claim 17, Kang et al. teach the semiconductor layer 131 (See paragraphs [0144] and [0148]) provided only in an area of the substrate 320 corresponding to the camera 310 (Figures 2 and 5, pages 4-10, paragraphs [0083]-[0173]).
In regard to claim 18, Kang et al. teach the semiconductor layer 131 provided closer to the camera 310 than the inorganic interlayer insulating film 131 (See paragraphs [0144] and [0148]) (Figures 2 and 5, pages 4-10, paragraphs [0083]-[0173]).
Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-10 are objected to as being dependent upon objected claim 5.  Claims 14-16 are objected to as being dependent upon objected claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi et al. (US 10,191,577 B2)		Choi et al. (US 2020/0161582 A1)
Her et al. (US 2021/0083227 A1)		Kwak et al. (US 2017/0187934 A1)
Moon et al. (US 2020/0176709 A1)	Zhou et al. (US 11,289,687 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 4, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822